Citation Nr: 0323607	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  00-08 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than April 23, 1987, 
for a grant of a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970, and from September 1972 to August 1973.

This matter initially came before the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington, which found that 
there was no CUE in the March 1993 rating decision, and 
assigned an effective date of August 28, 1993, for a grant of 
a total rating based upon individual unemployability (TDIU).  
During the pendency of this appeal, the RO, in a July 2000 
rating decision, assigned an earlier effective date of April 
23, 1987, for the grant of TDIU.

This case was previously before the Board in May 2000, when 
it was remanded to comply with the veteran's request for a 
personal hearing.  However, the record reflects that the 
veteran withdrew this request following the Board's remand.

Thereafter, the Board rendered a decision in January 2001 
that found that the March 1993 rating action that awarded a 
30 percent disability rating for bullous emphysema did not 
contain clear and unmistakable error and that an effective 
date earlier than April 23, 1987, was not warranted for a 
grant of TDIU.  In December 2002, the Court of Appeals for 
Veterans Claims (Court) issued an order vacating that portion 
of the Board's January 2001 decision that denied an earlier 
effective date for TDIU benefits.  The case was remanded to 
the Board for consideration of the Veteran's Claims 
Assistance Act of 2000 (VCAA).


REMAND

The President signed into law the VCAA in November 2000.  See 
38 U.S.C.A. § 5100 et seq. (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  VA has a 
duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002); 
see Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C.A. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
The evidence does not show that the veteran has been 
adequately informed of the VCAA or adequately notified of the 
evidence necessary to substantiate his claim as required 
under the holding in Quartuccio.  

Recently, the United States Court of Appeals for the Federal 
Circuit invalidated provisions of 38 C.F.R. § 19.9(a)(2), and 
(a)(2)(ii).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 234 F.3d 682 (Fed. Cir. 2003).  These 
provisions allowed the Board to develop evidence and take 
action to correct a missing or defective VCAA duty to notify 
letter as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  As a result of this decision by the Federal 
Circuit, the Board can no longer attempt to cure VCAA 
deficiencies.  The result is that the RO notify the veteran 
of the applicable provisions of VCAA, including what evidence 
is needed to support the claim, what evidence VA will 
develop, and what evidence the veteran must furnish.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  Particularly, the RO must notify 
the veteran of the applicable provisions 
of VCAA, including what evidence is 
needed to support the claim, what 
evidence VA will develop, and what 
evidence the veteran must furnish.

2.  The RO should then re-adjudicate the 
veteran's claim in light of any evidence 
added to the record.  If the benefit 
sought on appeal remains denied, the 
appellant and his attorney should be 
furnished a Supplemental Statement of the 
Case and be given the opportunity to 
respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


